IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : NO. 748
                                        :
DESIGNATION OF CHAIR AND VICE-          : SUPREME COURT RULES DOCKET
CHAIR OF THE ORPHANS’ COURT             :
PROCEDURAL RULES COMMITTEE              :




                                     ORDER


PER CURIAM


         AND NOW, this 12th day of October, 2017, Wayne M. Pecht, Esquire, is

designated as Chair, and Charles J. Avalli, Esquire, as Vice-Chair, of the Orphans’

Court Procedural Rules Committee, commencing January 1, 2018.